Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 1 of 42




                             Special Report
                                  Exhibit 5:


                 Glenn A. Porter, DOC 99595
                         Incident 486 Packet
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 2 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 3 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 4 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 5 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 6 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 7 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 8 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 9 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 10 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 11 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 12 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 13 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 14 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 15 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 16 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 17 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 18 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 19 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 20 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 21 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 22 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 23 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 24 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 25 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 26 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 27 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 28 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 29 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 30 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 31 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 32 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 33 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 34 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 35 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 36 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 37 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 38 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 39 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 40 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 41 of 42
Case 4:18-cv-00472-JED-CDL Document 97-5 Filed in USDC ND/OK on 04/01/21 Page 42 of 42
